Citation Nr: 0120253	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  94-30 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUE

Whether the injuries sustained by the veteran in a July 28, 
1990, motorcycle accident were the result of his own willful 
misconduct.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active service from February 1987 to July 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 Administrative Decision by the 
RO that denied VA benefits for injuries sustained in a July 
28, 1990, motorcycle accident.  

A hearing was held before this Member of the Board sitting at 
the RO in Louisville, Kentucky, in September 1993.  

The Board remanded the case for further development in April 
1996 and again in September 1999.  



FINDINGS OF FACT

1.  The veteran sustained injuries on July 28, 1990, as the 
result of a motorcycle accident.  

2.  The service department has found that the veteran's 
disability was incurred in the line of duty.  

3.  The evidence of record is insufficient to overcome the 
service department finding that the accident was incurred in 
the line of duty.  



CONCLUSION OF LAW

The injuries sustained by the veteran as the result of a 
motorcycle accident on July 28, 1990, were not the result of 
his own willful misconduct and were, therefore, incurred in 
line of duty.  38 U.S.C.A. §§ 105, 1110, 1131, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(m), (n), 
3.301(c)(2) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As a result of this change, VA has an added duty to assist 
the veteran by conducting further review and development 
consistent with the newly amended statutes.  This should 
include providing the veteran with notice of the required 
information and evidence necessary to support his claim(s), 
affording the veteran the duty to assist in obtaining records 
and, when appropriate, affording the veteran a medical 
examination when such is necessary to make a decision on a 
claim.  Specific requirements regarding such notification and 
duty to assist are set forth in the newly amended provisions.  

Here, with regard to the claim involving injuries sustained 
in a July 28, 1990, motorcycle accident, the Board finds that 
VA has fulfilled the duty to assist.  The Board is satisfied 
that as a result of two remands for additional development, 
all available evidence has been obtained regarding this claim 
and the veteran has been properly advised of the evidence 
needed to support the claim.  No other outstanding evidence 
or medical treatment records have been identified.  

On July 28, 1990, the veteran was involved in a motorcycle 
accident in Virginia and sustained a fracture of L1, with 
below the waist paraplegia.  

A Navy investigation was conducted.  In a September 1990 
investigation report, the Navy concluded that the veteran's 
injuries were the result of his own misconduct and were not 
incurred in the line of duty.  

In a March 1991 Navy Physical Examination Board Report, 
however, the veteran's injuries were found to have been not 
the result of his own misconduct and incurred in the line of 
duty.  It was noted that this was not a unanimous opinion and 
that the minority opinion considered the veteran's disability 
to be due to his own willful neglect.  

The evidence also shows that, when the veteran left active 
duty, he was placed on the Temporary Disability Retired List 
(TDRL).  

In August 1994, the veteran was advised that the disability 
for which he was placed on the TDRL had stabilized and was 
permanently and totally disabling.  He was transferred from 
the TDRL to the Permanent Disability Retired List.  

Generally, VA compensation may be paid for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease in the line of duty, in active military 
service.  38 U.S.C.A. §§ 1110, 1131.  

In the line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, as in this case, was a result of his or her 
abuse of alcohol or drugs.  An injury or disease having an 
onset in service will be presumed to have been incurred in 
the line of duty unless the preponderance of the evidence 
establishes that it was due to willful misconduct.  38 
U.S.C.A § 105.  

A service department finding that injury, disease or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of, or 
wanton and reckless disregard for, its probable consequences.  
Mere technical violation of police regulations or ordinances 
per se will not constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. § 
3.1(n).  

The Board finds that the evidence indicates that the service 
department determined that the veteran's injuries sustained 
in his motorcycle accident were incurred in the line of duty.  
Although the initial investigation report indicated that the 
veteran's injuries were due to his own willful misconduct and 
not in the line of duty, the March 1991 Physical Evaluation 
Board resulted, in essence, in a finding that the veteran's 
disability was incurred in the line of duty.  Indeed, the 
veteran has been receiving disability benefits from the Navy 
as a result of the injuries.  

The Board also finds that the line of duty determination by 
the service department is not patently inconsistent with the 
requirements of laws administered by VA.  In addition to the 
veteran's alcohol consumption, other factors which were out 
of the veteran's control, were indicated in the initial line 
of duty investigation as playing a role in his motorcycle 
accident.  

Thus, the Board concludes that the veteran's injuries 
resulting from the motorcycle accident on July 28, 1990, were 
not the result of willful misconduct and were in line of 
duty.  



ORDER

The veteran's injuries resulting from a motorcycle accident 
in July 28, 1990, were not the result of his own willful 
misconduct and were incurred in line of duty.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

